Citation Nr: 0114715	
Decision Date: 05/25/01    Archive Date: 05/30/01	

DOCKET NO.  00-09 635	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Detroit, 
Michigan


THE ISSUE

Entitlement to reimbursement for certain supplies costing 
$1,569.70 used during the veteran's vocational rehabilitation 
training program.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Neil Reiter, Counsel
INTRODUCTION

The veteran served on active duty from November 1966 to 
August 1968.

In 1968 and 1969, the veteran was granted service connection 
for residuals of a fracture of the little finger, evaluated 
as 0 percent disabling, and for residuals of a left 
meniscectomy, evaluated as 10 percent disabling.  In February 
1999, the Board granted a 20 percent evaluation for the 
disability of the left knee, effective from March 11, 1996.

In early 1997, the veteran was found entitled to receive 
vocational rehabilitation training benefits.  He was 
authorized to attend the Center for Creative Studies, College 
of Art and Design, with the vocational objective of becoming 
a biomedical photographer.  He entered training in September 
1997.  

The current appeal concerns the question of reimbursement for 
certain supplies that the veteran received and used for his 
studies between January 1998 and May 1998.  The regional 
office (RO) determined that, because the veteran did not 
receive prior authorization for certain expenses, such 
expenses for supplies were to be reimbursed only if the 
veteran established that the supplies were required by 
similarly circumstanced students to pursue the course of 
study.  The RO determined that certain supplies were 
repetitious in nature, as they had been previously bought by 
the veteran, that other supplies were far in excess of the 
quantity required for students pursuing the course, and that 
no proof was rendered that certain other items were needed or 
necessary for all similarly circumstanced students in the 
program.  The veteran appealed this determination, and he 
testified at a hearing before the Board sitting at Detroit, 
Michigan, in March 2001.  






FINDINGS OF FACT

1.  The veteran was enrolled in September 1997 in a course of 
study to become a biomedical photographer, and he was found 
entitled to receive VA vocational rehabilitation benefits 
while he pursued this course of study.

2.  In the Fall semester in September 1997, he received 
authorization to obtain certain supplies, and reimbursement 
for certain supplies bought during this semester.

3.  During the Fall semester of 1997, he was informed that it 
was necessary to show that any supplies were necessary for 
the pursuit of the course.

4.  In May 1998, the RO refused to pay or reimburse the 
veteran for $1,569.70 of supplies that the veteran purchased 
between January and May 1998.

5.  Aside from $555.63 for a Nikon camera or lens, the 
remainder of the supplies in dispute were needed by the 
veteran to successfully complete his course of study.  

6.  The veteran has not introduced any evidence from school 
officials or other supporting evidence that the Nikon camera 
or lens was needed or necessary to complete his courses of 
study, or that other students needed or required such camera 
or lens.


CONCLUSION OF LAW

The veteran has met the criteria for reimbursement for the 
course of certain disputed supplies for the January through 
May 1998 semester, aside from a Nikon camera or lens for 
which he spent $555.63.  38 U.S.C.A. § 3104 (West 1991); 
38 C.F.R. §§ 21.156, 21.210-21.224 (2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

On appeal, the veteran contends that all the supplies that he 
used were needed for the successful completion of his course 
of study.  He has indicated that most of the disputed 
supplies were for items used in his art and photography 
course, and that such items needed to be replaced as they 
were used.  He contends that he has offered proof of the 
necessity for the disputed items.

I.  Background

In 1996, the veteran submitted a claim for vocational 
rehabilitation training.  In early 1997, he was found 
entitled to receive vocational rehabilitation training 
benefits.  He was approved for admission to the Center for 
Creative Studies, College of Art and Design, with the 
objective of biomedical photographer.  

The veteran entered training at the school in September 1997.  
He was informed that he needed authorization to receive 
payment or reimbursement for books and supplies.  He received 
authorization to buy certain supplies, which he later 
purchased.  He also received reimbursement for certain 
supplies which he used on a recurring basis.  He was informed 
on different occasions in late 1997 that the VA had a 
requirement that for the VA to pay for supplies, it was 
necessary for him to show that such supplies were necessary 
for the pursuit of the course and that such supplies were 
necessary for all students pursuing the course.

The vocational rehabilitation and counseling records show 
that the veteran's vocational rehabilitation counselor in 
early March 1998 desired to discuss with the veteran the 
various purchases that he had made for supplies to pursue his 
course of study beginning in January 1998.  The vocational 
rehabilitation counselor noted that he did not possess the 
technical knowledge to even identify some of the items.  A 
day later, the vocational rehabilitation counselor discussed 
the various supplies with the veteran, and concluded that the 
veteran was only purchasing what was required by all students 
in the course.  A list of supplies was approved for payment.

In May 1998, another list of supplies was received from the 
veteran, who was requesting reimbursement for such supplies.  
Payment or reimbursement for these supplies were granted, 
aside from supplies worth $1,569.70.  There was a list of 
supplies that were not approved, because such supplies had 
been previously bought and provided to the veteran, certain 
items were far in excess of the quantity required for 
students pursuing the course of study, or because there was 
no proof that certain supplies were required for students 
pursuing the same course or program.  Included in this last 
category was a Nikon camera (later identified as a lens) for 
$555.63.  He already had a camera when he entered the 
rehabilitation program.  His original supplies list for his 
Spring 1998 courses did not list a Nikon lens.  Also included 
in this latter category was an expensive frame, board, and 
accessories for mounting and hanging a photograph or piece of 
art.  

In late May 1998, the vocational rehabilitation counselor was 
contacted by the business manager of the school who expressed 
alarm at the very high cost of supplies that the veteran was 
purchasing.  The business manager of the school indicated 
that the cost of such supplies far exceeded that which was 
considered a normal cost for students in the biomedical 
photography program.  The veteran had spent approximately 
$4,600 for supplies, when the general student purchased 
approximately $1,000 in supplies.  In September 1998, the 
chairman of the photography department of the school was 
contacted and provided similar information concerning the 
cost of needed supplies  

In June 1998, the veteran stated that although the supplies 
that he purchased were used for his course of study, he 
stated that some supplies needed to be repurchased, as they 
were used, such as film, paper, boards, etc.  

The vocational rehabilitation records show that the veteran 
received a few unsatisfactory grades in the Fall semester 
1997 and the Spring semester in 1998.  

A statement was received from the school dated in June 1998 
indicating that freshmen photography students were not 
required to show their work in an end of the year "spring 
show."  It was indicated, however, that students may elect to 
have their work "juried" for inclusion in the spring show.  
Such work must be framed and otherwise presentable.  Another 
statement in August 1998 from the school indicating that at 
the end of the year, a formal department review was required 
and from 3 to 10 pieces of work were selected to be framed 
for the annual student exhibition.  The department review was 
a requirement for all students.  The letter noted that many 
materials needed for a photography course were expendable, 
and further purchases of the same material were needed.  

The veteran submitted several letters stating that he needed 
the various supplies, including a Nikon lens.  

At a hearing before the Board sitting at Detroit, Michigan, 
in March 2001, the veteran stated that all of his purchases 
were needed for the course of study.  He stated that he 
needed more supplies near the end of the semester because, 
generally, there is always a push at the end of the semester 
to finish big projects due at that time.  He also submitted 
additional statements for which he waived initial 
consideration by the RO.  Some of the statements from his 
school indicate that he has a satisfactory grade point 
average, and that he is doing well in his studies.  

II.  Analysis

A veteran will be furnished supplies that are necessary for a 
program of rehabilitation services.  Supplies are furnished 
to enable a veteran to pursue rehabilitation and achieve the 
goals of his or her program.  38 U.S.C.A. § 3104; 38 C.F.R. 
§§  21.210, 21.212.  Subject to other provisions, the VA will 
authorize only those supplies which are required to be used 
by similarly circumstance nondisabled persons in the same 
training or employment situation, or to mitigate or 
compensate for the effects of the veteran's disability, or to 
allow the veteran to function more independently.  The VA may 
determine that an item, such as a calculator, while not 
required by the school for the pursuit of a particular school 
subject, is nevertheless necessary for the veteran to 
successfully pursue the program.  Supplies for special 
projects may be authorized.  38 C.F.R. § 21.212.  

The VA will make arrangements for the school or other 
facility furnishing a veteran training to provide supplies to 
the extent practicable.  This method is the one most likely 
to ensure that supplies are available and can be secured 
expeditiously.  38 C.F.R. § 21.218.  Supplies are to be 
furnished under the most careful checks by the case manager 
as to what is needed by the veteran's pursuit program.  
Determinations of the supplies needed to enable the veteran 
to successfully pursue the rehabilitation program are made 
under the provisions of 38 C.F.R. § 21.210-21.222.  38 C.F.R. 
§ 21.224.  

Effective November 20, 2000, a new law was promulgated, the 
Veterans Claims Assistance Act of 2000 (VCAA), Pub. L. No. 
106-475, 114 Stat. 2096 (2000) which, in effect, amends the 
law relating to the duty to assist, the need for notice to 
the veteran concerning searching for and obtaining records, 
substantiating claims, providing VA examinations, and 
completing an application for compensation benefits.  The law 
also eliminated, in essence, the need to establish that a 
claim was well grounded.  The law applies to all claims 
pending on the date of enactment.  Pursuant to the VCAA, 
there is now an expanded duty to assist the veteran.

In this case, the Board finds that the expanded duty to 
assist the veteran has been met, in view of the various 
correspondence and interviews between the veteran and the VA, 
the hearing provided to the veteran, and the statement of the 
case sent to the veteran.  The veteran has been afforded 
notice of the required information needed to prove his claim, 
and an opportunity to provide such evidence.  He has been 
informed of the requirements necessary for the authorization 
of payment or reimbursement for the supplies in question, and 
he has been informed of the evidence necessary to 
substantiate his claim.  VA records and other private records 
which were identified by the veteran, including school, 
counseling, and medical records, have been obtained.  

In this case, the veteran was denied payment or reimbursement 
for $1,560.70 worth of supplies for his rehabilitation 
program for the Spring semester of 1998.  The school has 
supplied some additional information concerning the freshmen 
participation in the annual student exhibition.  Clearly, 
this is an optional exhibit for freshmen, but if a freshmen's 
work is chosen, there are certain requirements by the school 
as to how such a student's exhibit must be shown.  Every 
student may participate, and such student participation is 
clearly optional, but such option is open to all freshmen.  
The VA may authorize supplies for special projects, such as 
an annual student exhibition.  38 C.F.R. § 21.212.  In this 
case, the Board finds that the normal supplies needed to 
enter this exhibit, such as the Board for $242, the 16 x 
20 frame, etc. should be authorized.  Surely, a veteran 
receiving vocational rehabilitation training should not be 
penalized for entering an exhibition, open to all students, 
which might bring honors to him, and is in furtherance of his 
rehabilitation program.  The Board finds that the supplies 
for such exhibit qualifies as supplies for a special project, 
which may be reimbursed. 38 C.F.R. § 21.212. 

The veteran submitted a request for reimbursement of an 
amount of $555.63 for a Nikon camera or lens.  The veteran 
has not provided any statement from the school or from other 
persons that such camera or lens was necessary for his course 
of study.  He already had a camera when he entered the 
rehabilitation program.  He has not stated, or provided any 
evidence, that the Nikon camera or lens was a replacement 
because his previously owned camera was broken, or that the 
curriculum required him to purchase such camera or lens.  The 
veteran has not shown that similarly circumstance nondisabled 
persons in the same course were required or needed the camera 
or lens.  The VA is prohibited from paying for supplies that 
are not necessary to meet his objective.  Accordingly, the 
requirements for payment of the Nikon camera or lens is not 
established. 38 C.F.R. §§  21.210, 21.212.   

The vocational rehabilitation records and the other evidence 
show that the veteran can be a difficult student at times.  
These records show that the veteran has had problems with the 
school and with the VA during his training program.  Clearly, 
the veteran has also struggled to be successful in the course 
of study he chose.  The school certainly was surprised by the 
amount and price of the supplies consumed in the Spring 
semester of 1998.  However, part of the duty of the case 
manager is to closely scrutinize the veteran's training 
program.  In this case, part of the problem was the case 
manager's lack of familiarity with the type of program 
chosen, and the lack of a clear coordination of policy 
between the school and the VA.  Further, there appears to be 
some underlying theme that the veteran used more supplies 
than other students, because he was, in fact, struggling to 
succeed in the course.  

Because of these reasons, the Board believes that the veteran 
should be reimbursed for the remainder of the supplies 
represented by the $1,569.70 figure.  The veteran received 
reimbursement in the previous semester for supplies, and he 
has stated and testified that he used and needed the supplies 
demarcated as previously provided or used in excess quantity.  
Resolving every reasonable doubt in the veteran's favor, the 
Board finds that, aside from the Nikon camera or lens, 
costing $555.63, the veteran should receive reimbursement for 
the remainder of the supplies in dispute and represented by 
the $1,569.70 figure.  Such supplies were necessary for the 
successful completion of his course and were used by other 
similarly circumstance veterans.  38 C.F.R. §§ 21.210, 
21.212.


ORDER

Reimbursement for the expense of a Nikon camera or lens worth 
$555.63 is not authorized.  Reimbursement for the remaining 
disputed expenses is authorized.  To this extent, the benefit 
sought on appeal is granted. 



		
	ROBERT SULLIVAN
	Member, Board of Veterans' Appeals



 

